Per Curiam.

It appears that Ireland lived in Harvard long enough to gain a settlement, but the defence is, that he led from Charlestown, being indicted for blasphemy, and weni :o Harvard as a place of concealment, and used means to keep himself concealed, being known to be there, by his true name, by only some few followers, on whom secrecy was enjoined in regard to his dwellingplace. The law provided a method by which the inhabitants of a town might avoid becoming liable for the support of a stranger, who should make it the place of bis residence, and an opportunity ought to be afforded them to pursue the course prescribed. If a person should conceal himself in a cave, like some of king Charles’s judges, the town, being ignorant of it, could not warn him to depart, and ought not to be charged for his support. It is objected, on the part of the plaintiffs, that every inhabitant of a town, who entertained a stranger, was bound to disclose to the selectmen or town clerk the fact that such person had come there to reside, and this under a penalty of forty shillings, besides being *5liable to answer all charges which might arise in the town by entertaining him. The argument struck us as being of some force ; we think, however, upon consideration, that the statute applies to the common cases, where no concealment is attempted. There the penalty might induce an inhabitant to make a disclosure to the town officers, or they might themselves discover that a stranger had taken up his residence among them. But in the case before us, there was an actual concealment by inhabitants, from motives stronger than their duty under the law. We are all of opinion that the verdict should be set aside.

Plaintiffs nonsuit.